 Fill in this information to identify your case:
 Debtor 1               Mary J. Marlowe

 Debtor 2
                              First Name            Middle Name            Last Name
                                                                                                                                           19-51845
 (Spouse, if filing) First Name       Middle Name          Last Name
 United States Bankruptcy Court for the:          NORTHERN DISTRICT OF OHIO                                            Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
                                                                                                                       have been changed.

 Case number:
 (If known)




Official Form 113
Chapter 13 Plan                                                                                                                                          12/17

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$161.54 per Bi-Weekly for a minimum of 36 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.

APPENDIX D                                                                     Chapter 13 Plan                                                  Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy




              19-51845-amk                     Doc 2            FILED 08/07/19     ENTERED 08/07/19 14:51:20                      Page 1 of 10
 Debtor                Mary J. Marlowe                                                                    Case number

                          Debtor(s) will retain any income tax refunds received during the plan term.
                                                                                                                                          19-51845
                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          Per Confirmation Order

2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $17,500.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               1852 Whychwood
                               Drive Akron, OH
                               44312 Summit
                               County
                               See legal
                               description
 Select Portfolio              attached as                                                 Prepetition:
 Servicing, Inc                Exhibit A.                                     $543.00                $0.00        0.00%             $0.00                   $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the

Official Form 113                                                                       Chapter 13 Plan                                        Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy




             19-51845-amk                      Doc 2            FILED 08/07/19             ENTERED 08/07/19 14:51:20             Page 2 of 10
 Debtor                Mary J. Marlowe                                                               Case number

                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.
                                                                                                                                             19-51845
                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of        Interest     Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim    rate         payment to total of
                       creditor's                                                 to creditor's                                   creditor   monthly
                       total claim                                                claim                                                      payments
                                             2013
                                             Honda
                                             Civic LX
                                             76,000
                                             miles
 Regional                                    KBB Fair
 Acceptance                                  Purchase
 Corp.                 $13,990.00                                    $9,846.00         $0.00           $9,846.00      7.25%          Prorata          $11,798.44
                                             Price

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 7.70% of plan payments; and
             during the plan term, they are estimated to total $1,347.50.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,750.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.

Official Form 113                                                                 Chapter 13 Plan                                               Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy




             19-51845-amk                      Doc 2            FILED 08/07/19       ENTERED 08/07/19 14:51:20                     Page 3 of 10
 Debtor                Mary J. Marlowe                                                         Case number

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
                                                                                                                                       19-51845


 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                    % of the total amount of these claims, an estimated payment of $        .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00          .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 The debtor's affidavit in support of the values listed in the plan is attached hereto as Exhibit A.


 Part 9:      Signature(s):

9.1       Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Mary J. Marlowe                                                  X
Official Form 113                                                            Chapter 13 Plan                                                Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




             19-51845-amk                      Doc 2            FILED 08/07/19   ENTERED 08/07/19 14:51:20                    Page 4 of 10
 Debtor                Mary J. Marlowe                                                                Case number
                                                                                                                             19-51845
       Mary J. Marlowe                                                                  Signature of Debtor 2
       Signature of Debtor 1

       Executed on            August 7, 2019                                            Executed on

 X     /s/ Steven J. Heimberger                                                  Date     August 7, 2019
       Steven J. Heimberger 0084618
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                            Chapter 13 Plan                                      Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy




             19-51845-amk                      Doc 2            FILED 08/07/19    ENTERED 08/07/19 14:51:20         Page 5 of 10
 Debtor                Mary J. Marlowe                                                         Case number
                                                                                                                                   19-51845
Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                   $11,798.44

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $5,097.50

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                 $604.06

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                  +                                       $0.00


 Total of lines a through j                                                                                                                  $17,500.00




Official Form 113                                                            Chapter 13 Plan                                            Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy




             19-51845-amk                      Doc 2            FILED 08/07/19   ENTERED 08/07/19 14:51:20                 Page 6 of 10
                                                                                        19-51845
                           EXHIBIT A TO CHAPTER 13 PLAN


                    IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

IN THE MATTER OF:                                       )
                                                        )
MARY J. MARLOWE                                         )   Chapter 13
                                                        )
                                                        )   Judge KOSCHIK
Debtor                                                  )
                                                        )

                   AFFIDAVIT OF DEBTOR, MARY J. MARLOWE,
                       IN SUPPORT OF CHAPTER 13 PLAN


   I, Mary J. Marlowe (“Debtor”) being first duly sworn, deposes and says:

          1. That I am a debtor in the above captioned matter.

          2. That on or about August 7, 2019, I performed, or caused to be performed, an

              internet search of Kelley Blue Book to determine the Kelley Blue Book Fair

              Purchase Price of my 2013 Honda Civic LX with 76,000 miles, the results of

              which are attached hereto as Exhibit 1.

          3. The Kelley Blue Book Fair Purchase Price represents the price people are

              typically paying a dealer for a used car with typical mileage in good condition

              or better. This price is based on actual used car transactions and adjusted

              regularly as market conditions change.

          4. Based upon the Kelley Blue Book Fair Purchase Price attached hereto, I believe

              the fair market value of my vehicle as of the date of the bankruptcy filing is

              $9,846.00.




19-51845-amk     Doc 2     FILED 08/07/19      ENTERED 08/07/19 14:51:20          Page 7 of 10
19-51845




      19-51845-amk   Doc 2   FILED 08/07/19   ENTERED 08/07/19 14:51:20   Page 8 of 10
2013 Honda Civic LX Sedan 4D Used Car Prices | Kelley Blue Book                                     https://www.kbb.com/honda/civic/2013/lx-sedan-4d/?vehicleid=383086&...



                                                                                            EXHIBIT 1
                                                                                                                                                                19-51845




                                   Advertisement




                                                                                                                                          Fair Market Range
                                                                                                                                         $8,868 - $10,823          Typical
                                                                                                                                          Fair Purchase Price   Listing Price
                                                                                                                                         $9,846 ($197/month)*     $10,290
            near Akron, OH 44308
                                                                                      Combined Fuel Economy

                                                                                      32 MPG

                                                                                      KBB.com Expert Rating


                                                                                                                                Based on Good Condition or Better
                                                                                      4/5

                                                                                      KBB.com Consumer Rating



                                                                                      4.5 / 5




            Engine                                                          Comfort and Convenience                            Lighting
            4-Cyl, i-VTEC, 1.8 Liter                                        Alarm System                                       Daytime Running Lights
            4-Cyl, PZEV i-VTEC 1.8L                                         Keyless Entry
                                                                            Air Conditioning                                   Exterior
            Transmission                                                    Power Windows                                      Rear Spoiler
            Automatic, 5-Spd                                                Power Door Locks
            Manual, 5-Spd                                                   Cruise Control                                     Wheels and Tires
                                                                                                                               Steel Wheels
            Drivetrain                                                      Steering                                           Alloy Wheels
            FWD                                                             Power Steering                                     Premium Wheels
                                                                            Tilt & Telescoping Wheel                           Premium Wheels 19"+
            Braking and Traction
            Traction Control                                                Entertainment and Instrumentation                  Exterior Color
            Stability Control                                               AM/FM Stereo                                       Black
            ABS (4-Wheel)                                                   CD/MP3 (Single Disc)                               Blue
                                                                            Bluetooth Wireless                                 Brown
                                                                                                                               Burgundy
                                                                            Safety and Security                                Gray
                                                                            Backup Camera                                      Silver
                                                                            Dual Air Bags                                      White
                                                                            Side Air Bags
                                                                            F&R Head Curtain Air Bags




            Suggested Retail Price - Suggested Retail Price is representative of dealers’ asking prices. It assumes
            that the vehicle has been fully reconditioned and takes into account the dealers’ profit and costs for
            advertising. The final sale price will likely be less, depending on the car’s actual condition, popularity,
            warranty and local market factors.

            Kelley Blue Book® Fair Purchase Price (Used Car) - This is the price people are typically paying a
            dealer for a used car with typical mileage in good condition or better. This price is based on actual used-
            car transactions and adjusted regularly as market conditions change.




1 of 2           19-51845-amk                      Doc 2        FILED 08/07/19                   ENTERED 08/07/19 14:51:20                       Page 9 of 108/6/2019, 3:09 PM
2013 Honda Civic LX Sedan 4D Used Car Prices | Kelley Blue Book                                                                https://www.kbb.com/honda/civic/2013/lx-sedan-4d/?vehicleid=383086&...


            Fair Market Range (Used Car) - The Fair Market Range is Kelley Blue Book’s estimate of what you can
            reasonably expect to pay this week for a vehicle with typical mileage and configured with your selected
            options, excluding taxes, title and fees when purchasing from a dealer. Each dealer sets and controls its
            own pricing.
                                                                                                                                                                                                                     19-51845
            Kelley Blue Book® Certified Pre-Owned (CPO) Price - This is the dealers’ asking price of a car that
            meets the manufacturers’ CPO program, which includes an additional warranty beyond the original
            factory warranty. It includes certification program costs, dealer profits and retail costs. The final price
            depends on the car’s actual condition, popularity, warranty and local market factors.

            Fair Market Range (CPO) - The Fair Market Range is Kelley Blue Book’s estimate of what you can
            reasonably expect to pay this week for this year, make and model Certified Pre-Owned vehicle with
            typical mileage configured with your selected options, excluding taxes, title and fees. Each dealer sets
            and controls its own pricing.

            Kelley Blue Book® Private Party Price - This is the starting point for negotiation of a used-car sale
            between a private buyer and seller. This is an 'as is' value that does not include any warranties. The final
            price depends on the car’s actual condition and local market factors.

            Private Party Range - The Private Party Range is Kelley Blue Book’s estimate of what you can
            reasonably expect to pay this week for a vehicle with typical mileage in the selected condition and
            configured with your selected options, excluding taxes, title and fees when purchasing from a private
            party.

            Excellent Condition - 3% of all cars we value. This car looks new and is in excellent mechanical
            condition. It has never had paint or bodywork and has an interior and body free of wear and visible
            defects. The car is rust-free and does not need reconditioning. Its clean engine compartment is free of
            fluid leaks. It also has a clean title history, has complete and verifiable service records and will pass
            safety and smog inspection.

            Very Good Condition - 23% of all cars we value. This car has minor wear or visible defects on the body
            and interior but is in excellent mechanical condition, requiring only minimal reconditioning. It has little to
            no paint and bodywork and is free of rust. Its clean engine compartment is free of fluid leaks. The tires
            match and have 75% or more of tread. It also has a clean title history, with most service records
            available, and will pass safety and smog inspection.

            Good Condition - 54% of all cars we value. This car is free of major mechanical problems but may need
            some reconditioning. Its paint and bodywork may require minor touch-ups, with repairable cosmetic
            defects, and its engine compartment may have minor leaks. There are minor body scratches or dings and
            minor interior blemishes, but no rust. The tires match and have 50% or more of tread. It also has a clean
            title history, with some service records available, and will pass safety and smog inspection.

            Fair Condition - 18% of all cars we value. This car has some mechanical or cosmetic defects and needs
            servicing, but is still in safe running condition and has a clean title history. The paint, body and/or interior
            may need professional servicing. The tires may need replacing and there may be some repairable rust
            damage.




            © 2019 Kelley Blue Book Co., Inc. All rights reserved. 8/2/2019-8/8/2019 Edition for Ohio 44308. The specific information required to determine the value for this particular vehicle was supplied by the person generating this report
            Vehicle valuations are opinions and may vary from vehicle to vehicle. Actual valuations will vary based upon market conditions, specifications, vehicle condition or other particular circumstances pertinent to this particular vehicle or
            transaction or the parties to the transaction. This report is intended for the individual use of the person generating this report only and shall not be sold or transmitted to another party. Kelley Blue Book assumes no responsibility fo
            errors or omissions. (v.19081)




2 of 2           19-51845-amk                             Doc 2                FILED 08/07/19                             ENTERED 08/07/19 14:51:20                                                    Page 10 of 10
                                                                                                                                                                                                                   8/6/2019, 3:09 PM
